ETAILED ACTION
1. Claims 1-20 are pending. Claims 1-20 are considered in this Office action. 
Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation
3. This application is a continuation application of U.S. application no. 15/583337 filed on
May 01, 2017, now U.S. Patent 10776728 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Information Disclosure Statement
4. The information disclosure statement (IDS) submitted on 7/29/2020 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information 

Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 2, 8, 9, 15, and 16 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,776,728 (hereinafter ‘728 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 8, 9, 15, and 16 of the instant application would be obvious over claim 1 of the ‘728 patent.

Claims 3, 10, and 17 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,776,728 (hereinafter ‘728 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3, 10, and 17 of the instant application would be obvious over claim 2 of the ‘728 patent.

Claim 4, 11, and 18 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,776,728 (hereinafter ‘728 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4, 11, and 18 of the instant application would be obvious over claim 3 of the ‘728 patent.

Claims 5, 12, and 19 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,776,728 (hereinafter ‘728 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5, 12, and 19 of the instant application would be obvious over claim 4 of the ‘728 patent.

Claims 6 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,776,728 (hereinafter ‘728 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 and 13 of the instant application would be obvious over claim 5 of the ‘728 patent.

Claims 7 and 14 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,776,728 (hereinafter ‘728 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 and 14 of the instant application would be obvious over claim 6 of the ‘728 patent.

20  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of U.S. Patent No. 10,430,810 (hereinafter ‘810 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application would be obvious over claim 5 and 6 of the ‘810 patent.

            A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180240041 A1
Koch; Patrick Nathan et al.
DISTRIBUTED HYPERPARAMETER TUNING SYSTEM FOR MACHINE LEARNING
US 20180060744 A1
Achin; Jeremy et al.
SYSTEMS FOR SECOND-ORDER PREDICTIVE DATA ANALYTICS, AND RELATED METHODS AND APPARATUS
US 20180060738 A1
Achin; Jeremy et al.
SYSTEMS AND TECHNIQUES FOR DETERMINING THE PREDICTIVE VALUE OF A FEATURE
US 20180046926 A1
Achin; Jeremy et al.
SYSTEMS FOR TIME-SERIES PREDICTIVE DATA ANALYTICS, AND RELATED METHODS AND APPARATUS
US 20170122077 A1
Shahri; Mojtaba Pordel et al.
Systems and Methods For Evaluating and Optimizing Stimulation Efficiency Using Diverters
US 20170124228 A1
Shahri; Mojtaba Pordel et al.
Systems and Methods For Intelligent Diversion Design And Application
US 20140278294 A1
Yeager; Larry F. et al.
MODELING AND SIMULATION
US 20120123372 A1
Melik; David Harry et al.
ELASTOMERIC COMPOSITIONS THAT RESIST FORCE LOSS AND DISINTEGRATION
US 20060149616 A1
Hildick-Smith; Peter G.
Systems and methods for forecasting book demand

Caplan, Scott Malcolm  et al.
Method and +A3:C10apparatus for creating and evaluating strategies


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        12/4/2021

/ALAN S MILLER/Primary Examiner, Art Unit 3683